DREYFUS MUNICIPAL CASH MANAGEMENT PLUS On July 16, 2014, Dreyfus Municipal Cash Management Plus (the "Fund"), purchased 1,000 Special Obligation Refunding Bonds of Board of Public Buildings of the State of Missouri (CUSIP No. 606341FZ3) (the "Bonds") at a purchase price of $100.23 per Bond, including underwriter compensation of .125% per Bond. The Bonds were purchased from Robert W. Baird & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC Robert W. Baird & Co. UMB Bank, N.A. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 19, 2014. These materials include additional information about the terms of the transaction.
